               Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 1 of 31


1
2
                                                   THE HONORABLE JAMES L. ROBART
3
                                   UNITED STATES DISTRICT COURT
4                                 WESTERN DISTRICT OF WASHINGTON
                                          SEATTLE DIVISION
5
            SECURITIES AND EXCHANGE COMMISSION,
6
                              Plaintiff,                  Case No. 2:17-cv-00405-JLR
7
                     v.
8                                                  MOTION OF SECURITIES
             ANDY SHIN FONG CHEN AND AERO SPACE AND EXCHANGE
9            PORT INTERNATIONAL GROUP, INC.        COMMISSION FOR
10                       Defendants, and           SUMMARY JUDGMENT ON
                                                   ALL LIABILITY CLAIMS
11           NORTH AMERICAN FOREIGN TRADE ZONE AGAINST THE
             INDUSTRIES LLC, WASHINGTON            DEFENDANTS
12           ECONOMIC DEVELOPMENT CAPITAL LLC,
             WASHINGTON ECONOMIC DEVELOPMENT Note on motion calendar:
13           CAPITAL II LLC, EVF INC., MOSES LAKE
             96000 BUILDING LLC, SUN BASIN         December 28, 2018
14           ORCHARDS LLC, PIA LLC, JOHN CHEN, TOM
             CHEN, BOBBY CHEN, and HEIDI CHEN,
15

16           Relief Defendants.

17

18
                        THE SECURITIES AND EXCHANGE COMMISSION’S
19
                         MOTION AND MEMORANDUM IN SUPPORT OF ITS
20                    MOTION FOR SUMMARY JUDGMENT ON LIABILITY ISSUES

21

22

23

24

25

26

27

28
         Securities and Exchange Commission’s                 SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of Its Motion for
         Summary Judgment
     .
                Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 2 of 31


1
2

3                                                 TABLE OF CONTENTS

4        OVERVIEW OF THE CASE...................................................................................................1

5                    1. Background on EDC III and the EB-5 Program ...................................................2
6                    2. The Primary Misrepresentations and Omissions at Issue .....................................3
7        LEGAL STANDARDS ............................................................................................................5
8
                     1. Standard for Summary Judgment .........................................................................5
9
                     2. Elements of the Securities Law Claims in the Complaint ....................................7
10
         THE UNDISPUTED FACTS PROVING THE ELEMENTS OF THE
11       SEC'S LIABILITY CLAIMS ...................................................................................................7

12                   1. The Defendants Made Misrepresentations or Omissions in
                        Connection with the Sale of Securities in Interstate
13                      Commerce.............................................................................................................7
14
                                a. The Undisputed Facts with Respect to
15                                 Misrepresentations and Omissions ...........................................................7

16                              b. The Undisputed Facts Show that the
                                   Misrepresentations Were in Connection with the
17                                 Offer or Sale of Securities in Interstate Commerce................................12
18                   2. It Is Indisputable that the Misrepresentations and
                        Omissions Were Material ...................................................................................14
19
20                   3. It Is Indisputable that the Defendants Acted with the
                        Required Mental State ........................................................................................18
21
                                a. The Scienter Standard.............................................................................18
22
                                b. The Negligence Standard .......................................................................19
23
                                c. The Undisputed Facts Show that the Defendants
24                                 Intended this Fraud from the Outset. ......................................................20
25                   4. The Defendants’ Conduct Also Constituted an Illegal
26                      Scheme to Defraud .............................................................................................24

27       CONCLUSION ......................................................................................................................24

28
         Securities and Exchange Commission’s                               i                   SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
                Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 3 of 31


1
                                                     TABLE OF AUTHORITIES
2

3        Cases                                                                                                             Page(s)

4        Aaron v. SEC,
          446 U.S. 680, 100 S.Ct. 1945, 64 L.Ed.2d 611 (1980) ........................................... 7
5
         Anderson v. Liberty Lobby, Inc.,
6         477 U.S. 242 (1986) ................................................................................................ 5, 6

7        Arthur Lipper Corp. v. S.E.C.,
            547 F.2d 171, 181 (2d Cir. 1976)……………………………………………… 19
8
         Chadbourne & Parke LLP v. Troice,
9          571 U.S. 377, 404 (2014) ……………………………………………………… 12

10       Dura Pharm., Inc. v. Broudo,
           544 U.S. 336, 341, (2005) …………………………………………………….. 11
11
         El Dabe v. Calavo Growers, Inc.,
12       719 F.App’x 607, 608 (9th Cir. 2018) ……………………………………………. 18
13       Easley v. City of Riverside,
           890 F.3d 851,859 (9th Cir 2018)………………………………….........……….. 6
14
         Ernst & Ernst v. Hochfelder,
15          425 U.S. 185, 193 n. 12 (1976) ………………………………………………. 18
16       Farrakhan v. Gregoire,
           590 F.3d 989, 1002 (9th Cir.), on reh'g en banc, 623 F.3d 990 (9th Cir. 2010)..10
17
         Garber v. US,
18         709 F.App’x 485 (9th Cir.. 2018) ……………………………………………… 10
19       Hollinger v. Titan Capital Corp.,
          914 F.2d 1564 (9th Cir. 1990) ………………………………………………….7, 18
20
         In re Daou Sys., Inc.,
21
           411 F.3d 1006, 1015 (9th Cir. 2005). ………………………………………….. 18
22
         Kennedy v. Applause, Inc.,
23         90 F.3d 1477, 1481 (9th Cir 1989)……………………………………………. 6

24       Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
          475 U.S. 574, 586 (1986)…………………………………………………….. 6
25
         Pittsburgh Terminal Corp. v. Baltimore & Ohio R. Co.,
26         680 F.2d 933, 942 (3d Cir. 1982) …………………………………………….. 19

27       Schueneman v. Arena Pharmaceuticals,
           840 F.3d 698, 705 (9th Cir. 2016) ……………………………………………. 18
28
         Securities and Exchange Commission’s                              ii                  SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
                Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 4 of 31


1
         SEC v. Abellan,
2          674 F. Supp. 2d 1213, 1217 (W.D. Wash. 2009) …………………………………. 6
3        SEC v. Aqua-Sonic Products Corp.,
           687 F.2d 577 (2d Cir.), cert. denied, 459 U.S. 1086, (1982) ………………….. 13
4
         SEC v.Blockvest LLC,
5          2018 WL 4955837 (S.D. Ca. Oct. 5, 2018) ……………………………………... 20
6        SEC v. Cole,
           2015 WL 5737275 (S.D.N.Y. Sept. 19, 2015) ………………………………….. 20
7
         SEC v. Cooper,
8         142 F. Supp. 3d 302, 316 (D.N.J. 2015) ………………………………………… 10
9        SEC v. Dain Rauscher, Inc.,
          254 F.3d 852 (9th Cir. 2001) .................................................................................. 7, 20
10
         SEC v. Falstaff Brewing Corp.,
11         629 F.2d 62, 77 (D.C. Cir. 1980) ……………………………………………….. 18
12       SEC v. First Pac. Bancorp,
          142 F.3d 1186, 1191 (9th Cir. 1998), …………………………………………….19
13
         SEC v. Fraser,
14         2009 WL 2450508, at *9 (D. Ariz. Aug. 11, 2009) …………………………….. 24
15       SEC v. Goldfield Deep Mines Co. of Nevada,
          758 F.2d 459, 464 (9th Cir. 1985) ………………………………………………. 13
16
         SEC v. Hughes Capital Corp.,
17        124 F.3d 449 (3d Cir. 1997).................................................................................... 7
18       SEC v. Liberty Capital Group., Inc.,
19        75 F. Supp. 2d 1160, 1163 (W.D. Wash. 1999) ………………………………… 6

20       SEC v. Liu, 262 F. Supp. 3d 957, 971–72 (C.D. Cal. 2017), aff'd, No. 17-55849,
          2018 WL 5308171 (9th Cir. Oct. 25, 2018) …………………………………….. 13, 14
21
         SEC v. M & A West, Inc.,
22        538 F.3d 1043 (9th Cir. 2008) ................................................................................ 6
23       SEC v. Phan,
          500 F.3d 895 (9th Cir. 2007) .................................................................................. 7
24
         SEC v. Rana Research, Inc.,
25        8 F.3d 1358 (9th Cir. 1993) .................................................................................... 7
26       SEC v. Rogers,
          790 F.2d 1450 (9th Cir. 1986) ................................................................................ 7
27
         SEC v. Shanahan,
28        646 F.3d 536 (8th Cir. 2011) ……………………………………………………. 19
         Securities and Exchange Commission’s                           iii                  SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
                Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 5 of 31


1
2        SEC v. Stein.,
          ___ F.3d ___, 2018 WL 4924358 (9th Cir., October 11, 2018) ............................. 7
3
         SEC v. W.J. Howey Co.,
4         328 U.S. 293, 301 (1946) ……………………………………………………… 13
5        SEC v. Zandford,
          535 U.S. 813, 820-21 (2002) …………………………………………………… 12, 24
6
         Sundstrand Corp. v. Sun Chem. Corp.,
7         553 F.2d 1033 (7th Cir. 1977) ................................................................................ 7
8        Svalberg v. S.E.C.,
           876 F.2d 181, 184 (D.C. Cir. 1989) …………………………………………….. 19
9
         Tolan v. Cotton,
10        572 U.S. 650 (2104) …………………………………………………………….. 6
11       T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n,
           809 F.2d 626, 630 (9th Cir. 1987) …………………………………………….. 6
12
         United Housing Foundation, Inc. v. Forman,
13         421 U.S. 837, 852 (1975) ………………………...……………………………. 13
14       U.S. v. English,
           92 F.3d 909 (9th Cir 1996) ………………………………………………………19
15
         U.S. v. Jinian,
16        725 F.3d 954, 968 (9th Cir. 2013) ……………………………………………… 14
17       U.S. v. Ripinsky,
          109 F.3d 1436, 1444 (9th Cir. 1997) …………………………………………… 14
18
         U.S. v. Williams,
19         673 Fed.Appx. 620, 623 (9th Cir. 2016) ………………………………………. 14
20       U.S. v. Wright,
           625 F.3d 583, 594–95 (9th Cir. 2010) …………………………………………. 14
21

22       Villiarimo v. Aloha Island Air, Inc.,
            281 F.3d 1054, 1061 (9th Cir. 2002) ………………………………………….. 6
23
         Zetwick v. County of Yolo,
24         850 F.3d 436, 441 (9th Cir. 2017) ……………………………………………... 6

25

26

27

28
         Securities and Exchange Commission’s                          iv                  SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
               Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 6 of 31


1
2                 The Securities and Exchange Commission (the “SEC”) respectfully moves this Court

3        for Summary Judgment on All Liability Issues against the Defendants, Andy Ching Fong

4        Chen (“Chen”) and Aero Space Port International Group, Inc. (“ASPI”) (collectively the
5        “Defendants”). If the Court grants this motion, there will be further proceedings necessary
6
         to resolve remedies, whether on papers or in a hearing before the Court.
7

8
                                           OVERVIEW OF THE CASE
9

10                This civil enforcement action is before this Court on claims by the SEC that
11
         Defendants fraudulently raised over $14.5 million from investors in exchange for securities
12
         comprising membership interests in Washington Economic Development Capital III, LLC
13
         (“EDC III”). The SEC alleges that Defendants falsely represented that all investor funds
14
         would be used to finance a development in Moses Lake, Grant County, Washington, known
15

16       as ASPI Commerce Park. On paper, if not in practice, that project would potentially meet

17       the criteria necessary for the investors to qualify for “Green Cards” through the United States
18       Citizenship and Immigration Service (“USCIS”) EB-5 program.
19
                  But that is not what happened. Instead of using the funds as represented to investors
20
         and required by USCIS, Chen misappropriated the EDC III money and commingled it with
21
         other Chen related funds. He used the EDC III funds to engage in stock (and option) trading,
22

23       to satisfy margin calls in brokerage accounts, to pay salaries, benefits, and bonuses to his

24       family members, to make lease payments on a luxury automobile, and to make

25       undocumented “loans” to friends, relatives, and unrelated businesses that he supported and
26       controlled. As a result, Chen and ASPI violated the U.S. securities laws, and compromised
27
         the best chance these investors had of receiving a U.S. Green Card.
28
         Securities and Exchange Commission’s            1              SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
               Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 7 of 31


1
2        1.       Background on EDC III and the EB-5 Program

3                 EDC III is a Washington state LLC. It was formed in May of 2011. (See Declaration

4        of John D. Worland, Jr., dated December 4, 2018 (“Worland Decl.”), Exhibit 1, EDC III
5        Washington state filings, original and most recent.) Investors in EDC III purchased interests
6
         as “Members” of the LLC.
7
                  EDC III’s purpose was to attract foreign money to invest in a project that would
8
         satisfy the requirements of the USCIS EB-5 program. The “main elements” required were:
9

10                            •An investment of capital;

11                            •In a new commercial enterprise;

12                            •Which creates jobs.
13
         (See Worland Decl., Exhibit 2, USCIS–Policy Manual, Volume Six, Chapter 2, “Eligibility
14
         Requirements” for Immigrant Investors.) EDC III was to be the “new commercial
15
         enterprise” for the Commerce Park project. Because the jobs were to be created in a rural
16
         “targeted employment area,” the required capital investment was $500,000 per immigrant
17

18       investor. Each immigrant investment was required to create ten new jobs. (Id.)

19                Tying these elements together was the “at-risk requirement”:
20                   The full amount of capital must be used to undertake business activity that results
21                   in the creation of jobs. …

22                   The full amount of the investment must be made available to the business(es)
                     most closely responsible for creating the employment upon which the petition is
23                   based.
24       (Id. at pages 6 and 7.)(Emphasis added.)
25
                  The process for an immigrant investor seeking to satisfy the EB-5 requirements had
26
         two basic steps. The investor would first fill out what is called an I-526 petition. (See
27

28
         Securities and Exchange Commission’s              2            SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
               Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 8 of 31


1
2        Worland Decl., Exhibit 3, USCIS–Policy Manual, Volume Six, Chapter 4, “Immigrant

3        Petition by Alien Entrepreneur.”) This petition required an investor to submit the documents

4        that established the size and bona fides of his investment (source of funds, etc.), the nature of
5        the new commercial enterprise into which the petitioner was investing, which entity would
6
         create the new jobs, and how the jobs would be created. (Id.) For the new job requirement
7
         at the I-526 stage, it was acceptable to submit a business plan that showed how the jobs
8
         would be created within a two-year period beginning six months after the I-526 petition was
9

10       approved. (Id.) If the I-526 petition was approved, the immigrant investor would get a

11       temporary resident visa.

12                The next step was to seek permanent resident status through an I-829 petition. (See
13
         Worland Decl., Exhibit 4, USCIS–Policy Manual, Volume Six, Chapter 5, “Removal of
14
         Conditions.”) This process required much of the same type of information. The major
15
         difference was that the I-829 petition could not be filed until two years after the I-526
16
         petition had been approved, so the best proof of job creation would have been W-2s and the
17

18       like, or a business plan if the project were delayed. Assuming everything went according to

19       plan, the immigrant investor would get a visa for permanent residence in this country, and
20       the “Green Card” that goes with it.
21
         2.       The Primary Misrepresentations and Omissions at Issue
22
                  There are three documents that each investor in EDC III acknowledged receiving.
23
         These included the Subscription Agreement, Exhibit 5 to the Worland Decl.; the EDC III
24

25       Limited Liability Company Agreement, Exhibit 6 to the Worland Decl.; and the Washington

26       Economic Development Capital III Confidential Program Description Memorandum

27       (“EDCIII Memo”), Exhibit 7 to the Worland Decl. Together these three documents
28
         Securities and Exchange Commission’s            3              SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
               Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 9 of 31


1
2        constituted the “Offering Documents” for EDC III.

3                 Each of these documents, in almost identical words, described how the investors’

4        funds would be used. The investments were to be pooled into EDC III, and held in FDIC
5        insured accounts. (See Worland Decl. Exhibit 5, page 2; Exhibit 6, page 1; Exhibit 7, page
6
         10.) The money was to be loaned to an ASPI subsidiary, North American Foreign Trade
7
         Zone Industries, LLC (“NAFTZI”), and the loan was to be secured by a first position Deed
8
         of Trust on the underlying real property at ASPI Commerce Park. The loan was to earn
9

10       3.25% interest from NAFTZI to EDC III. (See Worland Decl. Exhibit 5, page 3; Exhibit 6,

11       page 3; Exhibit 7, page 11.)

12                The key misrepresentations related to how the investors’ money would be used to
13
         satisfy the USCIS requirements for a Green Card. To qualify for a Green Card, each investor
14
         had to show that his or her investment was “at risk” in a new commercial enterprise, and
15
         that the project had created or would create at least ten jobs for each investor’s $500,000
16
         investment. (See Worland Decl., Exhibit 2.) In the Offering Documents, EDC III was
17

18       described as a “newly created ‘commercial enterprise.’” (See Worland Decl. Exhibit 6, page

19       8.) NAFTZI was described as the “developing entity of ASPI Commerce Park.” (Worland
20       Decl. Exhibit 5, page 2.) NAFTZI was also identified as the “Qualifying Employment
21
         Creating Entity” for the project. (See Worland Decl. Exhibit 7, page 13.)
22
                  Thus, in theory, by loaning the money to NAFTZI, the EDC III investors would be
23
         putting their money at risk on the project, and NAFTZI’s efforts at developing the project
24

25       would potentially create jobs. The path of the money – to NAFZTI, for development of

26       ASPI Commerce Park – was absolutely crucial. And each of the Offering Documents stated

27       expressly that this was how the investors’ money was going to be used:
28
         Securities and Exchange Commission’s            4             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 10 of 31


1
2                    The Funding to NAFTZI will be used to finance and develop the ASPI Commerce
                     Park 4 Building and including, but not limited to, extend/upgrade industrial
3                    infrastructure to the site, and upgrade, refurbish, and refinance the existing ASPI
                     Commerce Park 1, 2, and 3 buildings. Other funds will be used to develop the
4                    remainder of the ASPI Commerce Park. This will involve additional infrastructure
                     upgrades including sanitary sewer, municipal water, roads and traffic
5                    improvements, electric and telecommunications facilities and rail access.
6
         (See e.g., Worland Decl. Exhibit 5, page 3; Exhibit 6, page 3; Exhibit 7, page 11.)
7
                  Contrary to these representations, this is not what the Defendants did with the money.
8
         Indeed, the Defendants do not even claim that they did what they promised to do. In their
9

10       own motion for summary judgment, they admitted that they misused the funds because in

11       their minds the restrictions on the use of the EDC III investor funds were not binding:

12                   ASPI, and its subsidiary NAFTZI, could use the loan proceeds in a matter it
                     deemed appropriate under the circumstances. So long as the borrower adheres to
13
                     loan covenants and is not in default of its obligation, it has control over the use of
14                   loaned funds.

15       (ECF No. 25, Defendants’ Motion at 7.)
16                   Further, the fully secured loan by EDC III to NAFTZI allowed NAFTZI/ASPI to
                     utilize loaned funds for its business or other purposes.
17

18       (ECF No 25, Defendants’ Motion at 16.)

19                In light of the plain language of the Offering Documents, and the clear requirements
20       of the EB-5 program, these admissions fully support summary judgment for the SEC.
21
                                               LEGAL STANDARDS
22

23       1.       Standard for Summary Judgment

24                Summary judgement should be granted if there is no genuine dispute of material fact
25       and the movant is entitled to judgment as a matter of law. Anderson v. Liberty Lobby, Inc.,
26
         477 U.S. 242, 249 (1986) (citing Fed. R. Civ. P. 56(a)). The moving party must prove each
27
         element for which that party carries the burden of proof and the court must make all
28
         Securities and Exchange Commission’s             5              SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 11 of 31


1
2        reasonable inferences in favor of the non-moving party. S.E.C. v. Liberty Capital Group.,

3        Inc., 75 F. Supp. 2d 1160, 1163 (W.D. Wash. 1999) (citing Anderson, 477 U.S. at 255).

4                 A fact is material if it is “relevant to an element of a claim or defense and [its]
5        existence might affect the outcome of the suit.” T.W. Elec. Serv., Inc. v. Pac. Elec.
6
         Contractors Ass'n, 809 F.2d 626, 630 (9th Cir. 1987); see Easley v. City of Riverside, 890
7
         F.3d 851, 859 (9th Cir. 2018) (citing Anderson, 477 U.S. at 248). Where the disputed fact is
8
         “irrelevant or unnecessary” to an element of a claim or defense, the dispute will not be
9

10       counted for purposes of summary judgment. Easley, 890 F.3d at 859 (quoting Anderson, 477

11       U.S. at 248).

12                A genuine factual dispute exists where the non-moving party has presented “specific,
13
         significant probative evidence [disputing the fact], not simply ‘some metaphysical doubt.’”
14
         S.E.C. v. Abellan, 674 F. Supp. 2d 1213, 1217 (W.D. Wash. 2009) (citing Matsushita Elec.
15
         Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). The court must not engage in
16
         weighing evidence; if there is conflicting evidence constituting a genuine issue of fact, the
17

18       issue cannot be resolved on summary judgment. Tolan v. Cotton, 572 U.S. 650 (2014) (citing

19       Anderson, 477 U.S. at 249). Thus, any determination of credibility is not appropriate at the
20       summary judgment stage. Zetwick v. County of Yolo, 850 F.3d 436, 441 (9th Cir. 2017).
21
         Where there is some question as to whether a material fact has been genuinely disputed, the
22
         court must “resolve any uncertainty in favor of the non-moving party.” S.E.C. v. M & A W.,
23
         Inc., 538 F.3d 1043, 1054 (9th Cir. 2008) (citing Anderson, 477 U.S. at 248). However,
24

25       where the only conflicting evidence is “‘uncorroborated and self-serving’ testimony,” the

26       testimony does not create a contested fact. Villiarimo v. Aloha Island Air, Inc., 281 F.3d

27       1054, 1061 (9th Cir. 2002) (quoting Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (9th
28
         Securities and Exchange Commission’s              6               SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 12 of 31


1
2        Cir.1996).

3        2.       Elements of the Securities Law Claims in the Complaint

4                      Section 17(a) of the Securities Act, and Section 10(b) of the Exchange Act and
                       Rule 10b–5, prohibit fraudulent conduct or practices in connection with the offer
5                      or sale of securities. These antifraud provisions forbid making a material
6                      misstatement or omission in connection with the offer or sale of a security by
                       means of interstate commerce. See SEC v. Rana Research, Inc., 8 F.3d 1358,
7                      1364 (9th Cir. 1993); SEC v. Rogers, 790 F.2d 1450, 1458–59 (9th Cir. 1986). …

8                      Violations of Section 17(a)(1), Section 10(b) and Rule 10b–5 require scienter.
                       See Aaron v. SEC, 446 U.S. 680, 701–02, 100 S.Ct. 1945, 64 L.Ed.2d 611 (1980).
9
                       Scienter is satisfied by recklessness. Hollinger v. Titan Capital Corp., 914 F.2d
10                     1564, 1568–69 (9th Cir. 1990) (en banc). Reckless conduct is conduct that
                       consists of a highly unreasonable act, or omission, that is an “extreme departure
11                     from the standards of ordinary care, and which presents a danger of misleading
                       buyers or sellers that is either known to the defendant or is so obvious that the
12                     actor must have been aware of it.” Id. at 1569 (quoting Sundstrand Corp. v. Sun
                       Chem. Corp., 553 F.2d 1033, 1045 (7th Cir. 1977)).
13

14                     Violations of Sections 17(a)(2) and (3) require a showing of negligence. SEC v.
                       Hughes Capital Corp., 124 F.3d 449, 453–54 (3d Cir. 1997).
15
         SEC v. Dain Rauscher, Inc., 254 F.3d 852, 855–56 (9th Cir. 2001). Accord SEC v. Stein.,
16
         ___ F.3d ___, 2018 WL 4924358 (9th Cir., October 11, 2018); SEC v. Phan, 500 F.3d 895,
17

18       907–08 (9th Cir. 2007).

19
                                 THE UNDISPUTED FACTS PROVING
20                         THE ELEMENTS OF THE SEC'S LIABILITY CLAIMS
21                The SEC will demonstrate below that, with respect to each element of its claims, the
22
         undisputed facts warrant granting summary judgment to the SEC.
23
         1.       The Defendants Made Misrepresentations or Omissions in Connection with the
24                Sale of Securities in Interstate Commerce
25                a.       The Undisputed Facts with Respect to Misrepresentations and Omissions
26
                  The primary misrepresentations in this case arise due to the following paragraph that
27
         was included in each of the Offering Documents:
28
         Securities and Exchange Commission’s             7             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 13 of 31


1
2                    The Funding to NAFTZI will be used to finance and develop the ASPI Commerce
                     Park 4 Building and including, but not limited to, extend/upgrade industrial
3                    infrastructure to the site, and upgrade, refurbish, and refinance the existing ASPI
                     Commerce Park 1, 2, and 3 buildings. Other funds will be used to develop the
4                    remainder of the ASPI Commerce Park. This will involve additional infrastructure
                     upgrades including sanitary sewer, municipal water, roads and traffic
5                    improvements, electric and telecommunications facilities and rail access.
6
         (See e.g., Worland Decl. Exhibit 5, page 3; Exhibit 6, page 3; Exhibit 7, page 11.)
7
                  The SEC has established the falsity of these statements in two separate ways. First,
8
         the SEC retained an independent forensic accountant to trace the use of the investors’ money
9

10       from the initial deposits through September 30, 2016, the approximate date that the building

11       of ASPI Commerce Park 4 was completed. The expert report confirmed that EDC III

12       investor funds were not used as the Offering Documents stated they would be used. (See
13
         Worland Decl., Exhibit 8, the Expert Report of Yasmine Misuraca, dated September 5, 2018,
14
         (the “Misuraca Report”).) The Misuraca Report summarized the timeline for the
15
         disbursement of the EDC III funds:
16
                 Based on the documents I have considered in this matter and the tracing of
17
                 Investors’ monies that I have performed, I have formed the following opinions:
18
                     • WAEDC III received $14,534,710 of investors' money into WAEDC III
19                   bank accounts, of which $13,000,000 represented Investors' capital and
                     $1,534,710 represented fees. An additional $2,060,100 of investors' money
20                   was held in escrow, of which $2,000,000 represented Investors' capital and
                     $60,100 represented fees.
21
                     • Approximately $14,534,419, of the $14,534,710, of investors' money had
22
                     been disbursed as of July 31, 2015.
23
                     •
                          As of July 31, 2015, there was approximately $7,759 remaining in WAEDC
24                   III bank accounts (excluded is the $1,000,100 of Investors' money held in
                     escrow).
25

26       (Id. at 3.) Only $7,566,535 of the EDC III investor money went to NAFTZI, the supposedly

27       “job-creating” entity for the EDC III project, and it went to NAFTZI at least a full year

28
         Securities and Exchange Commission’s            8             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 14 of 31


1
2        before any construction on the Commerce Park 4 building had been started. (Id. at 4.)

3                 The expert then traced where the rest of the money went: 1

4                    There was approximately $6,499,180 received by Chen and Chen related persons
                     and entities through the use of Investors' Funds. The total is comprised of $2,400
5                    that Chen received as personal gift cards, plus $6,496,780 of Investors' Funds
6                    used for the following:

7                             1. $2,000,000 - Investors' Funds transferred to ML [another unrelated
                              EB-5 project]
8
                              2. $490,000- Investors' money sent to the TD Ameritrade account and
9
                              never returned
10
                              3. $166,538 - Fox Island Project [a non-EB-5 ASPI investment]
11
                              4. $149,018 - Sun Basin [an orchard business related to Chen’s father]
12
                              5. $118,250 - WAEDC II [another unrelated EB-5 project]
13

14                            6. $500,000 - Timberland Bank [probably to repay an unrelated loan]

15                            7. $76,500 - Other Transfers
16                            8. $2,996,474 - ASPI expenses
17
                                  •       Payroll Related Expenses - $564,000
18
                                  •       Employee Benefits - $190,730
19
                                  •       Credit Card Payments - $253,806
20

21                                •       ASPI Board of Directors - $169,000

22                                •       Other Chen Family Members - $29,250
23                                •       BMW - $12,826
24
                                  •        Junping Sun - $540,000 [an investor in an unrelated EB-5
25                                project]

26
                1. The expert had to use bank statements from third-party financial institutions and
27           ASPI accounting records. ASPI’s records were often internally inconsistent and not in
             line with the bank statements, so the expert relied primarily on the bank statements.
28
         Securities and Exchange Commission’s             9              SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 15 of 31


1
2
                                  •       Other Transfers - $269,988
3
                                  •       G and L International and Rongying Wu - $966,874 [?]
4        (Id. at 38-39.)
5
         The Defendants have not offered any expert report to refute the SEC’s expert. Thus, there is
6
         no genuine dispute about how the Defendants used the investors’ money. See e.g.
7
         Farrakhan v. Gregoire, 590 F.3d 989, 1002 (9th Cir.), on reh'g en banc, 623 F.3d 990 (9th
8

9        Cir. 2010)(granting summary judgment and noting that the failure to provide a counter-

10       expert report prevents even the suggestion “that there is some dispute about the ultimate

11       conclusions of Plaintiffs' experts' reports.”) . Accord Garber v. US, 709 F.App’x 485 (9th
12       Cir. 2018)(summary judgment granted “because [plaintiff] failed to adduce expert testimony
13
         and therefore failed to establish a genuine dispute of material fact as to the elements of his
14
         medical malpractice claim”); SEC v. Cooper, 142 F. Supp. 3d 302, 316 (D.N.J. 2015)
15
         (“unchallenged expert report and all the evidence indicates that the transactions were fake,
16

17       and Defendants have offered no evidence to the contrary” granting summary judgment.)

18                The SEC has also established its misrepresentation and omission claims by

19       admissions from the Defendants themselves. As shown above, in their own motion for
20
         summary judgment, Defendants acknowledge that they treated the investor funds as if they
21
         were simply a line of credit. (See supra at 5.) Independent of their submissions in this
22
         action, Defendant Chen has submitted a personal letter to the Director of USCIS, in response
23
         to USCIS’s Notice of Intent to Terminate ASPI as a Regional Center. (See Worland Decl.,
24

25       Exhibit 9.) In this letter, Chen admitted:

26                   Once the loan was in place and secured by the designated real
                     property, ASPI viewed the funds as 'working capital' and
27
                     commingled the loan funds with funding from other ASPI sources
28                   to complete the project. This is acceptable with most government
         Securities and Exchange Commission’s            10             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 16 of 31


1
2                    loans including the SBA and New Market Tax Credit program.
                     This is the 'diversion' of funds that the SEC action refers to - and
3                    the USCIS adjudicator refers to. Loan funds and funds from ASPI
4                    income sources were used to pay ASPI overhead, employee wages
                     and benefits, and other company expenses.
5

6        (See Worland Decl., Exhibit 10, at page 7-8.) The admission that the funds were

7        “commingled” for use in purposes unrelated to EDC III is, by itself, a violation of the
8        USCIS “at-risk” requirement that the full amount of the funds be dedicated to the job-
9
         creating project. (See supra, at 2.) But as the independent forensic accountant report
10
         confirms, EDC III investor funds were also used for completely non-commercial purposes,
11
         – stock and option trading, a luxury car, and other entirely personal matters for Defendant
12

13       Chen – all in contravention of Defendants’ representations to investors. (See Worland

14       Decl., Exhibit 8, at 38-39.)

15                Moreover, even if it were somehow appropriate to use the EDC III investor funds as
16       general “working capital” for ASPI, the failure to disclose that intent would constitute an
17
         actionable omission under the securities laws. Section 17(a)(2) of the Securities Act states
18
         that it is unlawful:
19
                     to obtain money or property by means of any untrue statement of a material fact
20                   or any omission to state a material fact necessary in order to make the statements
21                   made, in light of the circumstances under which they were made, not misleading;

22       15 U.S. Code § 77q(a)(2). The SEC’s Section 10 claims under the Exchange Act, as

23       implemented by SEC Rule 10b-5, is to the same effect:
24
                     Commission Rule 10b–5 forbids, among other things, the making of any “untrue
25                   statement of a material fact” or the omission of any material fact “necessary in
                     order to make the statements made ... not misleading.” 17 CFR § 240.10b–5
26                   (2004).

27       Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 341, (2005).
28
         Securities and Exchange Commission’s           11             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 17 of 31


1
2                 This case, of course, relies primarily on direct misrepresentations. But to the extent

3        the Defendants try to excuse their misrepresentations by offering a unique interpretation of

4        their own words, they are still liable for material omissions concerning their representations.
5

6                 b.       The Undisputed Facts Show that the Misrepresentations Were in
                           Connection with the Offer or Sale of Securities in Interstate Commerce
7
                  The “in connection with” and “offer or sale” requirements are also satisfied here:
8
                       a “misrepresentation or omission of a material fact” is made “in connection with
9
                       the purchase or sale” of a security when the “fraud coincided with the sales [or
10                     purchases] themselves.” Zandford, 535 U.S., at 820, 122 S.Ct. 1899; see also
                       Dabit, supra, at 85, 126 S.Ct. 1503.
11
         Chadbourne & Parke LLP v. Troice, 571 U.S. 377, 404 (2014). The “in connection with”
12
         element is met here because Defendants’ misrepresentations coincided with the Defendants’
13

14       sales of membership interests in EDC III.

15                Each investor in EDC III acknowledged receiving the Offering Documents for

16       review. Following that review, the investor tendered his or her $500,000, plus between
17       $30,000 and $60,000 in additional fees. (See Worland Decl. Exhibit 5, at 1.) Thus, there can
18
         be no doubt that the EDC III investors received and reviewed the statements quoted above
19
         coincident with making their investments.
20
                  There is also no possible dispute that the EDC III investment interests were
21

22       securities. The Ninth Circuit has recently decided this question with respect to an EB-5 case

23       that involves an investment structure that is identical to EDC III.

24                     The Appellants’ project involved selling membership interests in an LLC, which
                       would then lend the proceeds of those sales to a second LLC; the second LLC was
25
                       supposed to use the lent funds to construct and operate a cancer treatment center
26                     in California. Each investor was required to put up a $500,000 “Capital
                       Contribution” and a $45,000 “Administrative Fee.”
27
                                                   *    *        *
28
         Securities and Exchange Commission’s               12           SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 18 of 31


1
2                    The POM [offering document] provided that if the cancer center project
                     succeeded, after five years the second LLC would repay its loan with interest “at
3                    the rate of 0.25% per annum,” and these funds would be distributed to investors.
                     This promise is enough to establish that investors had some expectation of
4                    receiving profits, as required under Forman.
5        SEC v. Liu, No. 17-55849, 2018 WL 5308171, at *1, *2 (9th Cir. Oct. 25, 2018), citing
6
         United Housing Foundation, Inc. v. Forman, 421 U.S. 837, 852 (1975) (quoting SEC v. W.J.
7
         Howey Co., 328 U.S. 293, 301 (1946). 2
8
                  The SEC also has indisputable evidence satisfying the interstate commerce
9

10       requirement. The Misuraca Report traced the money both coming into and out of the

11       ASPI/EDC III bank account at East West Bank in Seattle. 3 The report contains a spreadsheet

12       showing the money coming into that account, and the originating source of those deposits.
13       (See Worland Decl., Exhibit 11,{Exhibit 2 to the Misuraca Report}.) That spreadsheet
14
         shows that essentially all of the EDC III investor deposits came into the ASPI/EDC III bank
15
         account through wire transfers. This meets the legal requirement for the use of an
16
         instrumentality of interstate commerce:
17

18                   the use of the wire system is by its very nature interstate, because “[w]ires are

19           2.      The Ninth Circuit has previously decided that even if the primary reason for an
             investment were not profits, an investment contract could still be a security. SEC v.
20           Goldfield Deep Mines Co. of Nevada, 758 F.2d 459, 464 (9th Cir. 1985)(investment
             primarily for tax benefits), citing SEC v. Aqua-Sonic Products Corp., 687 F.2d 577 (2d
21
             Cir.), cert. denied, 459 U.S. 1086, 103 S.Ct. 568, 74 L.Ed.2d 931 (1982) (expectation of
22           profit even though investment was promoted largely for its tax benefits).

23           3.      East West Bancorp, Inc. is the holding company for East West Bank with total
             assets of $39.1 billion as of September 30, 2018. East West Bank is headquartered in
24           Pasadena, California and has over 130 locations in the U.S. and Greater China. In the
             U.S., East West has branches in California, Georgia, Massachusetts, Nevada, New York,
25
             Texas and Washington. In Greater China, East West’s presence includes full service
26           branches in Hong Kong, Shanghai, Shantou and Shenzhen, and representative offices in
             Beijing, Chongqing, Guangzhou, Taipei and Xiamen. Source: East West Bancorp, Inc.
27           webpage.
28
         Securities and Exchange Commission’s           13             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 19 of 31


1
2                    channels or instrumentalities of interstate commerce” See United States v. Jinian,
                     725 F.3d 954, 968 (9th Cir. 2013); United States v. Ripinsky, 109 F.3d 1436, 1444
3                    (9th Cir. 1997) (construing 18 U.S.C. § 1957); United States v. Wright, 625 F.3d
                     583, 594–95 (9th Cir. 2010) (“the very interstate nature of the internet favor[s]
4                    finding that the [transmissions] traveled in interstate commerce,” at least where no
                     evidence is presented that transactions were purely intrastate) (citation and
5                    internal quotation marks omitted). Moreover, there is “no dispute that the deposits
6                    in this case involved financial institutions engaged in interstate activities,” and
                     indeed, several of the banks involved were “large, well-known institutions”
7                    headquartered outside of [Washington] … . See Ripinsky, 109 F.3d at 1445.

8        U.S. v. Williams, 673 Fed.Appx. 620, 623 (9th Cir. 2016).

9        2.       It Is Indisputable that the Misrepresentations and Omissions Were Material
10                As previously shown, the Ninth Circuit decision in SEC v. Liu, No. 17-55849, 2018
11
         WL 5308171 (9th Cir. Oct. 25, 2018) dealt with a securities offering that was structurally
12
         identical to EDC III. (See supra, at 12-13.) The District Court decision in that case dealt
13
         with the materiality issue in the EB-5 context. The promoters in Liu had promised the
14

15       investors that their money would be used to pursue a jobs-creating project, but then used the

16       money for other purposes. The Court held that such behavior was:

17                   fundamentally inconsistent with the EB–5 program and would drastically
                     undermine the project's viability and therefore threaten investors' ability to obtain
18                   visas. … Therefore, there is no genuine dispute that any reasonable EB–5
19                   investor would deem the omissions and misrepresentations in the POM [offering
                     memorandum] material.
20
         SEC v. Liu, 262 F. Supp. 3d 957, 971–72 (C.D. Cal. 2017), aff'd, No. 17-55849, 2018 WL
21
         5308171 (9th Cir. Oct. 25, 2018).
22

23                Just as in Liu, and for the same reason, this case merits summary judgment on the

24       element of materiality as a matter of law. In their own motion for summary judgment,

25       Defendants offered ten Declarations from investors in EDC III. (See ECF No. 27-1.) The
26       Declarations present explicit, irrefutable, evidence that getting a Green Card was absolutely
27
         material to the EDC III investors. Each and every one of the “Declarations” submitted for
28
         Securities and Exchange Commission’s            14              SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 20 of 31


1
2        that motion (Id., Exhibits 1-10) includes the following two paragraphs:

3                             2. I invested in ASPI's WA EDC III in [year]. The sole purpose of the
                              investment was to get green cards for my family [family members].
4
                                              *        *         *
5

6                             7. … I am fully satisfied with Andy Chen's management of my
                              investment and his efforts to help my family get green cards, which
7                             is my primary investment objective.
8        (Id., paragraphs 2, 7.) (Emphasis added.)
9
                  The EDC III investors clearly believed that investing in EDC III would help them
10
         achieve their goal of a Green Card. They were wrong, and they were wrong because the
11
         Offering Documents misrepresented how the investors’ funds were going to be used. Had
12

13       the Defendants adhered to the Offering Documents, the EDC III investors might have had a

14       chance at a Green Card. Now, they almost certainly do not. That makes the misstatements

15       and omissions material as a matter of law, just as the Court in SEC v. Liu, supra, held.
16
                  There is a direct and irrefutable connection between the misrepresentations and
17
         omissions in this case and the EDC III investors’ prospects for a Green Card. On June 20,
18
         2018, USCIS issued a Notice of Intent to Terminate ASPI as a USCIS approved regional
19
         Center, USCIS asserted:
20

21                   As explained, above, all of the [EDC III] sponsored by the Regional Center have
                     engaged in business practices and financial mismanagement that have undermined
22                   the ability of EB-5 investors to attain the benefits they have sought. In each case,
                     the Regional Center or its principal, Andy Chen, acting as general partner of the
23                   [EDC III] or [NAFTZI] or both, has diverted EB-5 investors’ capital away
                     from the intended projects described in [EDC III’s] associated business
24                   plans, has organized loans and financial transactions that do not meet the
                     requirements of the EB-5 Program in terms of making funds available for
25                   the purposes of job creation, and never providing accurate, complete, and
                     verifiable information that would allow USCIS to conclude that any job
26                   creation has taken place.

27       (Worland Decl., Exhibit 9, at 17.) (Emphasis added.)

28
         Securities and Exchange Commission’s              15           SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 21 of 31


1
2                 In addition, during 2018, the USCIS Administrative Appeals Office issued six

3        decisions affirming the denial of I-526 petitions for EDC III investors. These decisions

4        involve “de novo” review of the denials by the original adjudicating officer. Although each
5        of these opinions is designated a “Non-Precedent Decision,” their extraordinary implications
6
         are hard to deny. (Worland Decl., Exhibit 12, redactions in originals.)
7
                  In relevant part, the opinions of the Appeals Office all cite the same failures of the
8
         Defendants to honor their promises to the EDC III investors that are the focus of the SEC
9

10       misrepresentation claims in the Complaint:

11                      [T]he foreign national investor must demonstrate that "(t]he full amount of [his
                        or her] funds [are] made available to the business(es) most closely responsible
12                      for creating the employment upon which the petition is based." Id. at 179; see
                        also USCJS Policy Memorandum PM-602-0083, supra, at 16, 25. In summary,
13                      the investor must demonstrate that his or her investment, in its entirety, is
14                      made available to the JCE. Here, the Petitioner has not made such a showing.

15       (Id., at 4.)

16                The opinions also note the failure to show that there were sufficient jobs created, or
17       even possible, for the EDC III investors. Importantly, by January 26, 2018, the date of the
18
         first Appeals Office opinion, construction of Commerce Park 4 had been complete for close
19
         to fifteen months. Yet what should have been immediately available proof of job creation
20
         was still unavailable:
21

22                      While the Petitioner maintains on appeal that [NAFTZI] has created the
                        required number of jobs for all of [EDC III's] investors seeking immigrant
23                      investor classification, she has not offered "photocopies of relevant tax
                        records, Form I-9, or other, similar documents" to substantiate the alleged
24
                        employment creation. 8 C.F.R. § 204.6G)(4)(i)(A). As such, we will examine
25                      the business plan to determine if it is comprehensive and credibly shows that
                        [NAFTZI]will need not fewer than 10 full­ time qualifying employees for
26
                        each immigrant investor due to its nature and projected size.
27
         (Id., at 6.) Relying on a business plan for a project that had already been operating at
28
         Securities and Exchange Commission’s              16             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 22 of 31


1
2        full capacity for well over a year would appear to offer the Petitioner a considerable

3        accommodation. Nonetheless, the Appeals Office found the business plan inadequate to

4        prove job creation. “The Petitioner has not sufficiently demonstrated that the business plan
5        is credible.” (Id.) Given that the same business plan is used by all EDC III petitioners, it
6
         seems unlikely that any other petitioner from the EDC III investor pool would do any better.
7
                  Later in each opinion, the Appeals Office notes that it was presented with seven
8
         different “estimates” of what it had cost to build Commerce Park 4, the lowest of which was
9

10       $7,760,196. (The actual construction cost, as presented in Exhibit 13 to the Worland Decl.,

11       was $4,552,378.48.) But the Appeals Office got to the core of the issue:

12                   [T]he proposed loan amount is more than the alleged construction costs. The
                     record does not specify how the [NAFTZI] would use the excess funds on a
13                   property that the Petitioner claims it has leased to another business. Without
                     additional explanation and corroboration on the [NAFTZI] needs for a loan from
14                   [EDC III], the Petitioner has not established that the business plan, as well as the
                     multiple versions of the economic analysis, credibly demonstrates that her and
15                   other investors' funds will create the requisite number of jobs for qualifying
                     employees.
16
         (Worland Decl., Exhibit 12, at 7.)
17

18                This finding is unassailable. The Defendants point to the fact that the construction

19       of Commerce Park 4 has been completed. They apparently claim that this satisfies their
20       obligation to the investors in EDC III. It is true that a building called Commerce Park 4
21
         now exists. But the Defendants did not spend $14.5 million on that building. They spent
22
         $4,552,378.48 for the construction of the building, and presumably a considerably lesser
23
         amount on related infrastructure improvements for the Commerce Park site as a whole.
24

25       (Worland Decl., Exhibit 13.) This case involves original investments of over $14.5 million.

26       There is no way, as a matter of arithmetic, that the original EDC III investors could all have

27       qualified for a Green Card, since less than half of the money was spent on the job-creating
28
         Securities and Exchange Commission’s            17              SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 23 of 31


1
2        project. And the Defendants are now on record repeating the claim that:

3                      The construction project described in the EDC III governing documents
                       is fully completed exactly as promised.
4
         (See ECF No. 25, at 6.) Accordingly, the Defendants admit that they embarked on a project
5

6        that could not have met the standards of EB-5 for at least half of their original investors.

7        3.       It Is Indisputable that the Defendants Acted with the Required Mental State

8                 a.      The Scienter Standard
9
                  Scienter under Section 10(b) of the Exchange Act and Section 17(a)(1) is “the mental
10
         state embracing intent to deceive, manipulate, or defraud.” Ernst & Ernst v. Hochfelder, 425
11
         U.S. 185, 193 n. 12 (1976). Intent to deceive, manipulate, or defraud includes both
12
         knowingly making false statements and making false statements with reckless disregard for
13

14       their truth. Schueneman v. Arena Pharmaceuticals, 840 F.3d 698, 705 (9th Cir. 2016). See

15       also Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1568-69 (9th Cir. 1990) (en banc)
16       (holding that recklessness as to the truth of a statement satisfies the scienter requirement).
17
         Deliberate recklessness is “an extreme departure from the standards of ordinary care, and
18
         which presents a danger of misleading buyers or sellers that is either known to the defendant
19
         or is so obvious that the actor must have been aware of it.” Hollinger, 914 F.2d at 1569.
20

21       Thus, scienter is established when a defendant “makes false or misleading statements ‘either

22       intentionally or with deliberate recklessness.’” El Dabe v. Calavo Growers, Inc., 719

23       F.App’x 607, 608 (9th Cir. 2018) (quoting In re Daou Sys., Inc., 411 F.3d 1006, 1015 (9th
24       Cir. 2005).
25
                  Scienter does not require the Defendants to know that their acts or omissions are
26
         illegal. S.E.C. v. Falstaff Brewing Corp., 629 F.2d 62, 77 (D.C. Cir. 1980). Courts have
27

28
         Securities and Exchange Commission’s            18              SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 24 of 31


1
2        universally rejected the argument that scienter under 10(b) requires intent to act in violation

3        of the law. Svalberg v. S.E.C., 876 F.2d 181, 184 (D.C. Cir. 1989) (“[S]cienter does not

4        mean that the subject believed his action to be illegal.”) (cited in reference to scienter in
5        S.E.C. v. First Pac. Bancorp, 142 F.3d 1186, 1191 (9th Cir. 1998)), Pittsburgh Terminal
6
         Corp. v. Baltimore & Ohio R. Co., 680 F.2d 933, 942 (3d Cir. 1982) (“A violation of Section
7
         10(b) does not require a specific intention to break the law.”), Falstaff Brewing Corp., 629
8
         F.2d at 77 (“Knowledge [under 10(b)] means awareness of the underlying facts, not the
9

10       labels that the law places on those facts.”), Arthur Lipper Corp. v. S.E.C., 547 F.2d 171, 181

11       (2d Cir. 1976) (“[T]here must be proof of intention ‘to deceive, manipulate, or defraud’ not

12       an intention to do this in knowing violation of the law.”) (applying equally to 10(b) scienter
13
         and criminal fraud scienter, and cited in reference to criminal scienter in U.S. v. English, 92
14
         F.3d 909, 915 n.8 (9th Cir. 1996)). Thus, scienter in the context of Section 10(b) does not
15
         require any knowledge of the law nor intention to break the law.
16

17                b.       The Negligence Standard

18                The negligence standard under Sections 17(a)(2) and (a)(3) of the Securities Act is

19       also applicable to this case because the Defendants both obtained money from the EDC III
20       investors by means of their misrepresentations and omissions, and operated a fraud upon
21
         those investors. The standard of negligence used is often described as the “reasonable
22
         person” standard.
23
                       the definition of negligence is “the failure to use reasonable care, which is the
24                     degree of care that a reasonably careful person would use under like
25                     circumstances.” Instructions of Law to the Jury at 13, SEC v. Stoker, No. 11–cv–
                       7388 (JSR) (S.D.N.Y. July 31, 2012), ECF No. 89 [hereinafter “Stoker
26                     Instructions”]; see also SEC v. Shanahan, 646 F.3d 536, 545 (8th Cir.2011)
                       (defining negligence, in the context of Section 17(a)(2) and (a)(3) claims, as “the
27                     degree of care that an ordinarily careful person would use under the same or
                       similar circumstances”). Such negligence “may consist either of doing something
28
         Securities and Exchange Commission’s              19             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 25 of 31


1
2                     that a reasonably careful person would not do under like circumstances, or in
                      failing to do something that a reasonably careful person would do under like
3                     circumstances.” Stoker Instructions at 13 (emphases in original).

4        S.E.C. v. Cole, No. 12-CV-8167 RJS, 2015 WL 5737275, at *6 (S.D.N.Y. Sept. 19, 2015).
5        The Ninth Circuit has also addressed the issue of what is the appropriate negligence standard
6
         under the securities laws, and has concluded that “the controlling standard remains one of
7
         reasonable prudence.” S.E.C. v. Dain Rauscher, Inc., 254 F.3d 852, 857 (9th Cir. 2001).
8
         Accord, SEC v. Blockvest, LLC, 2018 WL 4955837 (S.D.Ca.)(October 5, 2018).
9

10               c.       The Undisputed Facts Show that the Defendants Intended this Fraud
                          from the Outset
11
                  Defendant Chen is an experienced business man. He has two degrees from the
12
         University of Washington, one in economics, the other in accounting. (See Worland Decl.,
13

14       Exhibit 14.) He has held a license as a Certified Public Accountant in the state of

15       Washington. (Id.) He claims that ASPI and its related companies operating in Grant

16       County are worth $150 million. (Id.)
17                He also knows that it is not uncommon for a loan to have restrictions on the use of
18
         the loan proceeds. (Id.)    Yet he persists in asserting that an EB-5 loan pool has no
19
         restrictions. This is obviously wrong. The use of EB-5 money, whether in an “equity
20
         model” or a “loan model,” is always restricted by the legal requirements governing USCIS.
21

22                But it was Chen’s intent to deviate from these requirements, and the statements

23       made in the Offering Documents, from the beginning. Attached as Exhibit 15 to the

24       Worland Declaration is an undated document called “Memorandum of Minutes” of ASPI
25
         Group Inc. (See Worland Decl., Exhibit 15.) Defendant Chen testified about this document
26
         during the SEC’s investigation. (See Worland Decl., Exhibit 16, selections from the
27
         Investigative Testimony of Andy Chen.) Defendant Chen testified that the document dated
28
         Securities and Exchange Commission’s             20             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 26 of 31


1
2        from 2009 or 2010, before anyone had invested in EDC III. (Id., at 150-153.)

3                 Defendant Chen was asked about several specific passages in the “Minutes.” These

4        included the following:
5
                     Provided that the loan is not in default and the security for the note is in effect,
6                    the use of the promissory note funds is, basically, unrestricted. Given the
                     environment that ASPI is a very small company, this provides ASPI with the
7                    accounting flexibility to combine vendor accounts, payables, receivables, and
                     payroll expenses into single accounts. Of course, internal accounting would
8                    still be maintained to track funding from each regional center investor pool,
9                    but would allow ASPI complete discretion during the five year loan period to
                     allocate borrowed funds as it saw fit and to make decisions on how revenues
10                   (leasing income) and related expenses are allocated.

11                                            *    *     *
12
                     Note that it would also allow flexibility to the ASPI/ASPI-related
13                   development entity to place excess funds in temporary/short term uses or to
                     move funds between projects as may be deemed necessary to accommodate
14                   short term cash flow management. It also allows ASPI/ASPI-related
                     developer to commingle the borrowed funds with rental income, at its
15
                     discretion, without having to maintain separate accounts.
16
         (See Worland Decl., Exhibit 15, at 6.)
17
                  This is exactly what happened with the money invested into EDC III. It was used as
18
         if the funds belonged to ASPI, to be used as ASPI saw fit. But none of this was in the
19
20       Offering Documents and, more importantly, this self-serving plan was never disclosed to

21       USCIS, or discussed with anyone knowledgeable about the EB-5 program. Defendant

22       Chen admitted this under oath:
23
                     Q Is that, based on your experience, consistent with the rules that govern the
24                   EB-5 program?

25                    A If you look up an EB-5 program, you know, when I --

26                    Q I'm sorry. It is? It is consistent with your understanding?
27
                     A For a loan model, we --
28
         Securities and Exchange Commission’s                21           SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 27 of 31


1
2                    Q Okay. Is it yes?

3                     A Yes.

4                    Q Okay. Did you consult with anyone other than yourself to confirm that
                     your understanding was correct?
5

6                    A Consult with anyone?

7                    Q Yes. Did you seek advice from anyone to confirm that your understanding
                     of the paragraph that I just read was consistent with your EB-5 program?
8
                     A No.
9

10                   Q Okay. Did you seek the advice of any attorneys -- sorry, let me finish the
                     question -- to confirm whether what is expressed in the paragraph I just read
11                   was consistent with the EB-5 program?
12                   A No, but –
13
         (See Worland Decl., Exhibit 16, at 164-65.)
14
                     Q Did you ever submit Exhibit 4 to USCIS for its consideration?
15

16                   A Exhibit 4?

17
                     Q This document that's marked as Exhibit 4. Did you ever submit a copy of
18                   Exhibit 4 to USCIS for its consideration?

19                    A No, we have this. This is our internal board meeting. You know, we are --
20
                     Q Okay.
21

22                   A One thing –

23                   Q Mr. Chen, look, we appreciate your view given the testimony, but we have
                     a lot to cover today. So you've answered that question. I just want to kind of
24                   focus on the question, okay.
25                   A Uh-huh.
26
                     Q For the portion of Exhibit 4 that Mr. Johnson just read into the record, did
27                   you seek anyone's advice to see if it conformed with the EB-5 regulations?

28
         Securities and Exchange Commission’s          22            SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
                Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 28 of 31


1
2                    A No. We don't have this. This is our internal memo about board members and
                     myself.
3
                     Q Okay. Did you seek the advice of any attorneys to determine whether the
4
                     portion of Exhibit 4 that Mr. Johnson just read into the record conformed
5                    with the EB-5 regulations?

6                    A No.
7
         (See Worland Decl., Exhibit 16, at 170-71.) 4
8
                  So, the intent of the Defendants was clear from the beginning. They intended to use
9
         EB-5 investment projects to raise money for their discretionary use. They never told
10
         investors that in the Offering Documents. They gave the Offering Documents both to the
11

12       investors and to USCIS as part of the I-526 Petitions of the EDC III investors. (See Worland

13       Decl., Exhibit 17, an example of an I-526 Petition for an EDC III investor; note that the
14       investor lists ASPI’s corporate office as his address.)
15
                  But Defendants did not tell USCIS about the plan to use the money for non-EB-5
16
         purposes. And Defendants did not tell the investors what would happen to their Green Card
17
         hopes once USCIS found out. And Defendants never consulted with anyone to find out if
18

19       this was in any way inappropriate. This is reckless, if not intentional, conduct as a matter of

20       law.

21                It thus makes no difference whether the standard of intent is scienter, including
22       recklessness, or whether it is mere negligence because Defendants satisfied the higher
23

24
             4. In another part of the “Minutes” it is stated that:
25
                   Said funds would also be used for the typical and customary operating
26
                   expenses of ASPI and ASPI-related entities including, but not limited to,
27                 the payment of employee compensation and office expenses.
     (See Worland Decl., Exhibit 15, at 11.)
28
         Securities and Exchange Commission’s             23            SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 29 of 31


1
2        standard. The Defendants said one thing with the clear intention of doing something else –

3        with other people’s money. This is a clear violation of the anti-fraud provisions of the

4        federal securities laws.
5        4.       The Defendants’ Conduct Also Constituted an Illegal Scheme to Defraud
6
                  The Defendants also engaged in a fraudulent scheme under Rule 10b-5(a) and (c) and
7
         Sections 17(a)(1) and (3). Misappropriation of investment funds constitutes fraudulent
8
         conduct for purposes of Rule 10b-5(a) and (c) and Sections 17(a)(1) and (3). See SEC v.
9

10       Fraser, 2009 WL 2450508, at *9 (D. Ariz. Aug. 11, 2009) (stating that “scheme liability”

11       derives from “the first and third prongs” in both Section 17(a) and Rule 10b-5). Defendants

12       controlled investor capital contributions, misappropriated those funds, and commingled
13
         capital contributions in multiple accounts. Cf. SEC v. Zandford, 535 U.S. 813, 820-21
14
         (2002) (reasoning that a stockbroker with discretionary authority over his customer’s account
15
         engaged in an actionable “course of conduct” and scheme to defraud under Rule 10b-5 when
16
         he secretly sold off securities in the account and misappropriated the proceeds).
17

18                                                 CONCLUSION

19                The SEC has demonstrated each element of each charged offense with undisputed
20       facts. Summary judgment is appropriate.
21
         Dated: December 4, 2018                      Respectfully submitted,
22
                                                       By:
23
                                                        s/ John D. Worland, Jr.
24                                                     John D. Worland, Jr.
                                                       Gregory N. Miller
25                                                     (Conditionally Admitted
                                                       Pursuant to Local Rule 83.1)
26
                                                       David Mendel
27                                                     Assistant Chief Litigation Counsel
                                                       Securities and Exchange Commission
28                                                     100 F Street NE
         Securities and Exchange Commission’s           24             SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 30 of 31


1
                                                   Washington, DC 20549
2                                                  (202) 551-4438
                                                   worlandj@sec.gov
3

4

5

6

7

8

9

10
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
         Securities and Exchange Commission’s      25           SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
              Case 2:17-cv-00405-JLR Document 36 Filed 12/04/18 Page 31 of 31


1
2                                         CERTIFICATE OF SERVICE

3                  I certify that on December 4, 2018, a copy of the foregoing document was served

4            upon counsel of record via the Court’s electronic filing system, which sends notification
5            to:
6
                                              Frank R. Siderius, Esq.
7                                             SIDERIUS, LONERGAN & MARTIN
                                              Attorney for Defendants and Relief Defendants
8                                             500 Union Street, Suite 847
                                              Seattle, WA 98101
9
                                              206.624.2800 work
10                                            franks@sidlon.com

11
                                                                s/ John D. Worland, Jr.
12                                                              John D. Worland, Jr.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
         Securities and Exchange Commission’s             26            SEC v. Chen, 2:17-cv-00405-JLR
         Memorandum in Support of its Motion for
         Summary Judgment
     .
